Reasons for Allowance
I. Introduction
A)	Patent Undergoing Reissue
This Notice of Allowability addresses reissue of U.S. Patent No. 9,839,018 (the ‘018 Patent). The ‘018 Patent issued on December 5, 2017 and was titled, “SYSTEM AND METHODS FOR TRANSMITTING DATA INFORMATION MESSAGES ON A DOWNLINK OF A WIRELESS COMMUNICATION SYSTEM.” 
The ‘018 Patent is based upon U.S. Application No. 14/320,389 (the ‘389 Application or the base application), filed June 30, 2014.

B)	Relevant Background
1.	Application for Reissue: On July 12, 2018 an application for reissue of the ‘018 Patent was filed and assigned U.S. Application No. 16/033,897 (“the ‘897 Application,” or ‘Instant Reissue Application,”). 
2.	AIA  Governance: Because the Instant Reissue Application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  As such, all references to 35 U.S.C. § 251 and 37 C.F.R. §§ 1.172, 1.175, and 3.73 are to the current provisions.
3.	Broadening and Diligence:  Based upon review of the file record the Examiner finds that this instant reissue application is a broadening reissue application, filed within two years of issue of the ‘018 Patent. See July 2018 Remarks, p. 1. Accordingly the diligence requirement of 35 U.S.C. §251 has been satisfied and this MPEP §1402, MPEP §1403 and §1412.03.
4.	Non Final Office Action: On September 14, 2020 the Office issued a non final office action (“Sept 2020 Non Final Action”). Claims 1-44 were pending. Claims 1-30 were allowed and claims 31-44 were rejected based upon recapture.  
5.	Applicant Response: On October 23, 2020 the Office received an Applicant response (“Oct 2020 Applicant Response”). Claims 31-44 were cancelled and claims 45-58 were submitted.   Claims 1-30 and 45-58 are pending.
6.	Final Office Action: On January 14, 2021 the Office issued a final office action (“Jan 2021 Final Action”).  Claims 1-30 and 45-58 were pending. Claims 1-30 and 45-58 were rejected under 35 U.S.C. §251 due to improper error statement in the declaration.  Claims 45-57 were rejected under 35 U.S.C. §251 for being directed to an error not correctable by reissue because claims 45-57 were directed to an invention not elected by the Applicant after a restriction in the original prosecution.  Claims 1-30 and 58 were allowed over the Prior Art.  
7.	Applicant Response: On April 13, 2021 the Office received an Applicant after final response (“13-April 2021 AF Response”). The 13-April 2021 AF Response included remarks (“13-April 2021 Remarks”) and claims (“13-April 2021 Claims”). The 13-April 2021 Remarks included a corrected error statement for the declaration (“`3-April 2021 Error Statement”).   The 13-April 2021 Claims cancel claims 31-48, however, failed to include any status or amendments for claims 49-57. The 13-April 2021 AF Response, with claims and remarks, was not entered. The claims and the remarks were in error.   

9.	Supplemental After Final Response: On April 26, 2021 the Office received an Applicant supplemental after final response after (“26-April 2021 AF Response”). The 26-April 2021 AF Response included remarks (“26-April 2021 Remarks”) and claims (“26-April 2021 Claims”). The 26-April 2021 Remarks included a corrected error statement for the declaration.   The 26-April 2021 Claims identified claims 31-57 as cancelled, thereby, providing a status for claims 45-57. 

II. Status of the Response After Final 
 The 26-April 2021 AF Response entered. The Examiner has reviewed the corrected error statement and finds that it complies with 37 CRF § 1.175. Accordingly, the objection to declaration as set forth in the Jan 2021 Final Action pp. 6-7 is overcome. Because the declaration now complies with 37 CRF § 1.175 the 35 U.S.C. §251 rejections due to claims based upon a defective declaration are overcome.  Additionally, claims 45-57 have been cancelled by the 26-April 2021 AF Response. Because claims 45-57 are cancelled, the 35 U.S.C. §251 rejections of this application for having claims directed to non-elected invention have been overcome. 


III. Status of Claims 
A)	Claims Addressed in this Proceeding.
1.	Patent Claims: Claims 1-30 were the patent claims in the ‘018 Patent (“Patent Claims”).
2.	New Claims: Claims 31-58 were added during the proceeding (“New Claims”). 
3.	Cancelled Claims: Claims 31-57 have been cancelled by the Oct 2020 Applicant Response and 26-April 2021 AF Response  (“Cancelled Claims”). 
4.	Pending Claims: Claims 1-30 and 58 are pending ("Pending Claims"). 
5.	Examined Claims: Claims 1-30 and 58 are examined in this office action (“Examined Claims”). 

B)	Claim Status As a Result of This Office Action
Claims 1-30 and 58 are allowed.

IV. Priority and Effective Filing Date 
The Examiner has reviewed the July 2018 ADS and finds that this application claims benefit of domestic priority to U.S. 61/842,839 filed July 03, 2013. Additionally no foreign priority is claimed.  Accordingly the effective filing date and earliest priority entitled to this instant reissue application is July 03, 2013. 



V. First to Invent Provision of AIA .
Because the effective filing date of the Instant Application is after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply. Accordingly the instant reissue application will be examiner under AIA  First Inventor to File (“AIA -FITF”) provisions. 

VI. Acknowledgements
1.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent has not expired.  
3.	Litigation Review: Based upon review of  statements in the Applicants Remarks, a USPTO Litigation Search, and an Examiner independent review of the file itself the Examiner finds that the ‘018 Patent is not involved in litigation. 
4.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s remarks, review of the file record, and a review of the USPTO PTAB processing system the Examiner cannot locate any concurrent post grant proceedings involving the ‘018 Patent.

VII. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art
BRI -	Broadest Reasonable Interpretation
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” See MPEP §1412.02.

VIII. Claim Interpretation
The Examiner has reviewed the 26-April 2021 Claims and finds the following claim interpretation still applies and is carried forward. 
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After a careful review of the original specification the Examiner finds the following terms are lexicographically defined by the specification: 
	1.	Non Control Information: “any information other than network control information typically carried on control channels, such as PDCCH and EPDCCH.” 
For support of this lexicographic definitions, see ‘018 Patent, at C7:L60-66, stating: “As used herein, the term non-control information refers to any information other than network control information typically carried on control channels, such as PDCCH and EPDCCH.” 
Because the ‘018 Patent makes the statement above at C7:L60-66, the Examiner concludes that the term Non Control Information is lexicographically defined in the specification and has the meaning stated directly above.  
Additionally, after further review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that for terms other than those noted directly above the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Instruction: “An action statement in any computer language, most often in machine or assembly language.” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
2.	Processor:  "The part of a computer system that operates on data – called also a central processing unit." Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
3.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.2
4.	To: “Indicating an intended result or effect or end” Merriam - Webster's Collegiate Dictionary, 10th Edition, Merriam-Webster Inc., 1994.
C)	35 U.S.C. §112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I)	The Examiner finds that claims 1-22 and 25-27 do not have any phrases that invoke 35 U.S.C. §112 6th Paragraph. For support of this position the Examiner notes the following: 
Claims 1-22 and 25-27 do not recite “means for” or "step for.” In addition these claims do not recite any structural generic placeholder for “means for” nor any generic place holders for "step for.”  Therefore claims 1-22 and 25-27 fail Prong (A) as set forth in MPEP §2181 I. Because claims 1-22 and 25-27 fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 1-22 and 25-27 do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).
II)	The Examiner finds that the following phrases, from independent claims 23, 28 and 58 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).

Functional Phrase #1: The Examiner concludes the phrase: “programming for execution by at least one processor. . . cause the network component to: arrange a set of time-frequency radio resources associated with a downlink control channel for transmitting information other than control information sent on the downlink control channel; and transmit, on the set of time-frequency radio resources, a data information message comprising the information other than the control information, wherein the data information message has a size that is the same as a size of at least one of a transport block for a Physical Downlink Shared Channel (PDSCH) or a downlink control information (DCI) message transmitted on the downlink control channel, the size of the transport block being pre-determined according to a wireless communications standard; and wherein the information other than the control information is user-specific data information, and the programming includes further instructions to: scramble a Cyclic Redundancy Check (CRC) code using a dedicated user- specific Radio Network Temporary Identifier (RNTI); encode, using a superposition coding, the user-specific data information into a first data layer detectable within a coverage area and a second data layer comprising additional data; and send the scrambled CRC code with the user-specific data information in the data information message,” as recited in claim 23 lines 4-22. 
 
Functional Phrase #2: The Examiner concludes the phrase: “programming for execution by at least one processor. . . cause the network component to: transmit, with the transmitter, on one or more first time-frequency radio resources associated with a downlink control channel, a user-specific data information message comprising non-control information; and transmit with the transmitter control information on one or more second time-frequency radio resources that are associated with the downlink control channel and that are different from the one or more first time-frequency radio resources; wherein the data information message has a size that is the same as a size of at least one of a transport block for a Physical Downlink Shared Channel (PDSCH) or a downlink control information (DCI) message transmitted on the downlink control channel, the size of the transport block being pre-determined according to a wireless communications standard; wherein the non-control information is user-specific data information, and the programming includes further instructions that when executed by the at least one processor cause the device to: scramble a Cyclic Redundancy Check (CRC) code using a dedicated user- specific Radio Network Temporary Identifier (RNTI); encode, using a superposition coding, the user-specific data information into a first data layer detectable within a coverage area and a second data layer comprising additional data; and send the scrambled CRC code with the user-specific data information in the user-specific data information message,” as recited in claim 28 lines 5-24.

Functional Phrase #3: The Examiner concludes the phrase: “instructions, that when executed by one or more processors of a communication device, cause the communication device to perform: arranging a set of time-frequency radio resources, associated with a downlink control channel, for transmitting information other than control information sent on the downlink control channel, and transmitting, on the set of time-frequency radio resources, a data information message comprising the information other than the control information, wherein the data information message has a size that is the same as a size of at least one of a transport block for a Physical Downlink Shared Channel (PDSCH) or a downlink control information (DCI) message transmitted on the downlink control channel, the size of the transport block being pre- determined according to a wireless communications standard, wherein the information other than the control information comprises user-specific data information, and wherein the computer instructions, when executed by the one or more processors, cause the communication device to further perform: scrambling a Cyclic Redundancy Check (CRC) code using a dedicated user- specific Radio Network Temporary Identifier (RNTI); encoding, using a superposition coding, the user-specific data information into a first data layer detectable within a coverage area and a second data layer comprising additional data; and sending the scrambled CRC code with the user-specific data information in the data information message,” as recited in claim 58 lines 1-22.

a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrases #1, #2, and #3 does not use the phrase “means for.”  The issue arising under Prong (A) then becomes whether or not the claimed “programming for execution by at least one processor” and “instructions, that when executed by one or more processors” are a generic placeholder for the phrase ‘means for,’ i.e., being applied as a generic means for performing the function. See MPEP 2181 I (C).
First, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the phrases “programming for execution by at least one processor” and “instructions, that when executed by one or more processors” (alone) denotes sufficient structure to perform the claimed function. The best the Examiner can determine from reviewing the ‘018 patent specification is that the term processor executing programming or instructions does not represent any particular structure. Rather, the term processor to execute instructions is refers to a general processor executing programming (See the ‘018 patent at C14:L21-35.).  However the Examiner finds that a PHOSITA understands that a general processor executing programming (by itself), cannot perform the entire claim function. Other structural elements are needed.  
Second, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term processor executing programming or instructions (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  The best the Examiner can find in light of the description disclosed in the ‘018 Patent and review of general dictionaries in that a processor executing instructions or programming simply refers to a general processor such as a computer processor. See Examiner Sources for BRI above “Section XVI (B), titled “sources for broadest reasonable interpretation.” However a PHOSITA understands that a general processor such as a computer processor (alone) cannot perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art of record for evidence that “processor executing programing or instructions” has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term “processor executing programming or instructions” has an art-recognized structure to perform the claimed function. For example, Nory et al. (U.S. 2014/0036747) at Par [0030] describes a processor executing programming or instructions as a processor with instructions as in general program running on a computer. However a PHOSITA understands that a processor with instructions as in general program running on a computer (alone) cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the phrase “processor executing programming or  instructions” as set forth in Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “processor executing programming or instructions” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 meets invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claim, the Examiner finds that the functions associated with Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 are as follow:  

Functional of Functional Phrase #1: “arrange a set of time-frequency radio resources associated with a downlink control channel for transmitting information other than control information sent on the downlink control channel; and transmit, on the set of time-frequency radio resources, a data information message comprising the information other than the control information, wherein the data information message has a size that is the same as a size of at least one of a transport block for a Physical Downlink Shared Channel (PDSCH) or a downlink control information (DCI) message transmitted on the downlink control channel, the size of the transport block being pre-determined according to a wireless communications standard; and wherein the information other than the control information is user-specific data information, and the programming includes further instructions to: scramble a Cyclic Redundancy Check (CRC) code using a dedicated user- specific Radio Network Temporary Identifier (RNTI); encode, using a superposition coding, the user-specific data information into a first data layer detectable within a coverage area and a second data layer comprising additional data; and send the scrambled CRC code with the user-specific data information in the data information message.” 

Functional of Functional Phrase #2: “cause the transmitter to transmit, on one or more first time-frequency radio resources associated with a downlink control channel, a user-specific data information message comprising non-control information; and cause the transmitter to transmit control information on one or more second time-frequency radio resources that are associated with the downlink control channel and that are different from the one or more first time-frequency radio resources; wherein the data information message has a size that is the same as a size of at least one of a transport block for a Physical Downlink Shared Channel (PDSCH) or a downlink control information (DCI) message transmitted on the downlink control channel, the size of the transport block being pre-determined according to a wireless communications standard; wherein the non-control information is user-specific data information, and the programming includes further instructions to: scramble a Cyclic Redundancy Check (CRC) code using a dedicated user- specific Radio Network Temporary Identifier (RNTI); encode, using a superposition coding, the user-specific data information into a first data layer detectable within a coverage area and a second data layer comprising additional data; and send the scrambled CRC code with the user-specific data information in the user-specific data information message.” 

Functional of Functional Phrase #3: “arranging a set of time-frequency radio resources, associated with a downlink control channel, for transmitting information other than control information sent on the downlink control channel, and transmitting, on the set of time-frequency radio resources, a data information message comprising the information other than the control information, wherein the data information message has a size that is the same as a size of at least one of a transport block for a Physical Downlink Shared Channel (PDSCH) or a downlink control information (DCI) message transmitted on the downlink control channel, the size of the transport block being pre- determined according to a wireless communications standard, wherein the information other than the control information comprises user-specific data information, and wherein the computer instructions, when executed by the one or more processors, cause the communication device to further perform: scrambling a Cyclic Redundancy Check (CRC) code using a dedicated user- specific Radio Network Temporary Identifier (RNTI); encoding, using a superposition coding, the user-specific data information into a first data layer detectable within a coverage area and a second data layer comprising additional data; and sending the scrambled CRC code with the user-specific data information in the data information message.”

Because Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 include the functions expressly noted above, the Examiner concludes that Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 meet invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within the functional phrases will have their ordinary and accustomed meaning.

c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3, the Examiner finds that Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 do not contain sufficient structure for performing the entire claimed function that is set forth in those functional phrases.   In fact, the Examiner finds that Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 recite very little structure (if any) for performing the claimed function.
Because Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 meets invocation Prong (C).
Because Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 invokes § 112 ¶ 6.
d)	Corresponding Structure for Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3
Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #3 is the algorithm generally shown in the ‘018 Patent as instructions T1 and T2, Figure 7. The instructions including more specific underlying steps or pre-steps including inter alia: 
(1) Prior to T1: (a) identify non-control information messages for UE’s, (a) associated a CRC bit with the non-control information, (b)  scramble the CRC with a common broadcast RNTI common to all UE’s (C11:L15-25);  (c) attach the scrambled CRC to the non control information (C11:L15-25); (d) super position code the non-control information and attached CRC to form a complete coded message (C11:L39-65); (e) determine if the complete coded message is the size of a downlink control information (DCI) transport block (C10:L7-27); (f) and size the message to the size of the DCI transport block  the complete coded message size the complete coded message to the size of a down link control packet ‘DCI packet’ system transport block (C10:L7-27; C12:L49-62.)
(2) At T1: (a) identify a set of time frequency resources associated with a down link control channel, PDCCH, (b) identify the unused Control Channel Elements CCE’s (See C12:L49-62.); 
(3) At T2: (a) map the non control information on time frequency radio resource unused CCE’s in a common search space for the control channel, and transmit the non control information on the downlink control channel (See C9:L47-56 C12:L63-65). 

III)	The Examiner finds that dependent claims 24, 29, and 30, modify claims 23 and 28 without removing the functional phrases, recited above, from governance of 35 U.S.C. §112 Sixth Paragraph. Additionally the Examiner finds that claims 24, 29 and 30 do not alter the Examiner interpretation of corresponding structure recited above. 
Accordingly, claims 24, 29, and 30 are interpreted the same as recited above for the corresponding structures.   
D)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP 2181 II B. 

E)	Overcoming Invocation of 35 U.S.C. §112 Sixth Paragraph
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

F)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above that except for the term “non control information,” the Applicant is not his own lexicographer and for functional phrases that invoke §112 sixth paragraph those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke 35 U.S.C. §112, 6th paragraph, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

IX. Allowable Subject Matter
A)	Claims 1-30 and 58 are allowed over the prior art. The prior art of record Choi et al. (U.S. 2011/0268046) and Lee et al. (2014/0348098) fails to teach: 
1)	“wherein the data information message has a size that is the same as a size of at least one of a transport block for a Physical Downlink Shared Channel (PDSCH) or a downlink control information (DCI) message transmitted on the downlink control channel, the size of the transport block being pre- determined according to a wireless communications standard, wherein the information other than the control information is user-specific data information, and wherein the method further comprises: scrambling a Cyclic Redundancy Check (CRC) code using a dedicated user- specific Radio Network Temporary Identifier (RNTI); encoding, using a superposition coding, the user-specific data information into a first data layer detectable within a coverage area and a second data layer comprising additional data; and sending the scrambled CRC code with the user-specific data information in the data information message,” (Allowable Feature of Claims 1 and 25) as in claims 1 and 25. 
2)	The corresponding structures for Functional Phrases #1, #2 and #3 as in claims as in claims 23, 28 and 58 as outlined above.  
As noted in the Sept 2020 Non Final Action, Choi in view of Lee disclosed transmitting information other than control information on the control channel in a search space for the control channel.  However Choi in view of Lee did not discloses that the information is transmitted on the control channel as indicated in the Allowable Feature of Claims 1 and 25 nor does Choi in view of Lee disclose the corresponding structures for Functional Phrases #1, #2 and #3 as in claims as in claims 23, 28 and 58 as outlined above. 
B)	Dependent claims 2-22, 24, 26-27 and 29-30 are allowed base upon dependency on the above noted independent claims. 
  
X. Conclusion
	Claims 1-30 and 58 are allowed. 
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.
  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
XI. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        












Conferees: 

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the patent, or in the prior art.
        
        2 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”